Nelson R. Alford, Jr., Esq. Connor, Curran, Connor, Flint,  Schram, Esqs. Town Board Counsel, Hillsdale
You have asked whether the Town of Hillsdale, which does not have a police force, may contract with Columbia County for law enforcement protection on weekends. You note that for various reasons, your town has a greater influx of people on weekends than do most towns in the county. You raise the question in light of our opinion of August 23, 1974, in which we said that Article 5-G of the General Municipal Law did not authorize such a cooperative agreement.
Our informal opinion No. 81-62, recently released, reconsiders our 1974 opinion and concludes that a county may decline to appropriate funds for regular road-patrol service — i.e., law enforcement protection — except to municipalities that contract for the service. (A copy of informal opinion No. 81-62 is enclosed.)
We think that our opinion equally authorizes a cooperative agreement whereby a town requiring additional police service agrees to pay for the service. If a sheriff; with the concurrence of the county legislative body, provides regular police service to areas without police forces but, because of budgetary constraints, cannot justify extra service on a regular basis to a particular town that has a special need, the practical way to alleviate the budgetary constraint is by the very contractual arrangement that you propose. By increasing the sheriff's budget by the amount to be charged for the additional service, the town needing that service obtains it and the rest of the county is not burdened with an additional cost of government not of countywide significance. (As in our informal opinion No. 81-62, we note that arrangements of this sort must be justifiable as a function of appropriate allocation of limited resources. The county and the town must know in advance what it is that supports a formal contractual agreement to supply additional service.)
We conclude that a town without a police force may contract with a county for police service in addition to that normally provided where the town has a known need for the additional service.